Citation Nr: 1611153	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-40 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the appellant's request for an extension of the delimiting date for eligibility for Dependents' Educational Assistance (DEA) benefits under Title 38, U.S. Code, Chapter 35, was timely filed.

2.  Entitlement to an extension of the delimiting date beyond February 21, 2001, for eligibility for DEA benefits.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to July 1981, and from February 1988 to January 1993.  He died in February 1993.  The appellant is his daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the instant matter has thrice been remanded for the appellant to be scheduled for an RO hearing.  Specifically, in September 2010 correspondence and on her October 2010 VA Form 9, the appellant requested that she be afforded an RO hearing.  The matter was originally remanded by the Board in June 2011 for the agency of original jurisdiction (AOJ) to schedule her for such a hearing.  Then, in August 2014, the Board noted that the AOJ had scheduled the appellant for a Travel Board hearing to be held on December 6, 2013, a hearing which she did not request or attend.  The Board found there to be no indication in the file that the appellant had either been afforded an RO hearing or had withdrawn her request such hearing.  Accordingly, the matter was again remanded for the AOJ to schedule the appellant for an RO hearing.  In March 2015, the Board again found there to be no indication in the record that the appellant had been scheduled for a hearing before a hearing officer at the Winston-Salem RO, as required by the terms of the Board's prior remands.  The matter was therefore again remanded.  

A review of the claims file currently before the Board shows that the appellant was in fact afforded an RO hearing on November 3, 2011, the transcript of which is of record.  Unfortunately, the transcript was associated with a temporary claims folder that apparently was not provided to the Board until the matter was most recently returned to it in February 2016.  Accordingly, given that the appellant was afforded the opportunity to present testimony at an RO hearing and because she has not requested a Board hearing, the Board is satisfied that all required development has been completed such that it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that the issue previously before the Board was simply framed as entitlement to an extension of the delimiting date for DEA benefits beyond February 21, 2001.  Upon further review of the record and the basis of the RO's denial, the Board finds that before it can reach the merits of whether such an extension is warranted, it must address the threshold issue of whether the appellant's request for an extension of the delimiting date for DEA benefits was timely filed.  As such, it has been added as a separate issue, as reflected on the title page of this decision.


FINDINGS OF FACT

1.  The appellant's eligibility for DEA benefits expired on February 21, 2001; a request for extension of eligibility was received in December 2008.

2.  Prior to expiration of her period of eligibility, the appellant suspended her program of education reportedly due to immediate family and financial obligations, employment obligations, and mental health issues.

3.  When reasonable doubt is resolved in favor of the appellant, the evidence suggests that the conditions causing the appellant to suspend her program of study did not cease to exist prior to January 2008.



CONCLUSION OF LAW

A timely request for an extension of eligibility to DEA benefits due to suspension of an eligible program of education was filed.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. § 21.033(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that the appellant was found to be eligible to receive DEA benefits in 1994.  Her award notification letter indicated that she was entitled to a maximum of 45 months of benefits to use on or before February 21, 2001.  (The delimiting date of February 21, 2001, marks the end of the appellant's eligibility for educational assistance.)  The appellant used some, but not all, of her maximum entitlement prior to the delimiting date of February 21, 2001.  Then, in December 2008, the appellant submitted another application for DEA benefits, which the RO construed as a request for an extension of the appellant's eligibility period for use of her DEA benefits.  Via a May 2009 letter, the appellant was requested to submit evidence demonstrating that she had suspended her education because of reasons beyond her control, to include things such as immediate family or financial obligation, personal illness or death in the immediate family, and unavoidable conditions at work.  

Here, the appellant's eligibility to receive DEA benefits is not at issue.  Rather, the central issue in this appeal is whether an extension of the delimiting date is warranted.  Where, as would appear to be the case here, eligibility for DEA benefits is derived as the result of a veteran's death, the period of eligibility within which to received DEA benefits generally begins on the child's 18th birthday or the child's successful completion of secondary schooling, whichever occurs first.  38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(b) (2015).  The eligibility period generally ends on the child's 26th birthday.  38 C.F.R. § 21.3041(b).  Where, however, the Veteran's death occurs after the child's 18th birthday but before the child's 26th birthday, the child can elect as the beginning date for the period of eligibility either the date of the veteran's death or the date of VA's decision that the veteran's death was service-connected.  38 C.F.R. § 21.3041(b)(2).  The period of eligibility then ends eight years after the date elected, but generally shall not extend beyond the child's 31st birthday.  38 C.F.R. §§ 21.3040(d); 21.3041(g).  

If an eligible person suspends his/her educational program due to conditions determined by VA to have been beyond his or her control, the period of eligibility may be extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  38 C.F.R. § 21.3043 (2015).  Requests for an extended period of eligibility due to a suspension of an eligible child's program of eduction must be received by the later of the following dates: (1) one year from the date on which the child's original period of eligibility ended; or (2) one year from the date on which the condition that caused the suspension of the program of education ceased to exist.  38 C.F.R. § 21.1033(d) (2015).

In November 2009, the RO determined that the Veteran's extension request was not timely received, noting that in order for VA to consider a request for an extension of the time in which to use DEA benefits, the request must be submitted by the later of the following: (1) one year after the individual's original delimiting date; or (2) one year after the date on which the individual became eligible to initiate or continue training following recuperation from a disability.  The RO noted that the appellant's eligibility period had expired on February 21, 2001, and that her initial extension request was not received until December 29, 2008.  The RO determined, therefore, that it was unable to take further action in regards to her extension request because it was not timely received.

In this regard, the Board notes that in response to the RO's May 2009 letter, the appellant stated that a number of factors combined to render her unable to complete her education during her period of eligibility.  She stated that after her father passed away in 1993, she returned home to live with her younger half-sister who was caring for her mother who had cancer.  The appellant then became pregnant, which, in combination with the death of her father, caused her to become clinically depressed because she had no money and essentially no place to live.  The appellant stated that she did enroll in classes at a local community college but was unable to attend classes due to her mental and physical exhaustion resulting from caring for and sister's child and sick mother while pregnant.  The appellant reported that after giving birth to her son in October 1994, she had to go to work in order to care for him, which, in combination with the fact that she lacked a dedicated childcare provider for her son other than herself, prevented her from being able to attend classes.  The appellant stated that in May 2007, she was promoted to a position at work that allowed her more flexibility and enabled her to again enroll in classes.  She further reported that her depressive symptoms escalated after she suffered a  miscarriage and ectopic pregnancy.  The appellant also submitted several statements from her private physician who, in a June 2009 report, indicated that the appellant had undergone treatment for clinical depression from 1993 to 2002, which disability would have prevented her from going to school during that timeframe.  In a November 2009 statement, her private physician opined that mitigating circumstances prevented the appellant from utilizing the full amount of DEA benefits during her eligibility period, stating that she had developed severe depression in 1993 for which she received treatment intermittently through January 2008.  Her physician stated his belief that the appellant was unable to complete her training program due to her depression, which was contributed to by such things as her financial circumstances, family obligations and death, and issues with pregnancy.

In her VA Form 9, the appellant argued that her extension request was received within one year after the date on which she became eligible to initiate or continue training following recuperation from a disability.  Specifically, the appellant argued that it was not until January 2008 that she became unburdened and well enough to complete her educational program, noting that her extension was received within a year of that time, in December 2008.

Overall, the Board finds that while the evidence is not unequivocal, when reasonable doubt is resolved in the appellant's favor, the evidence suggests that the appellant's December 2008 filing, which was construed as a request for an extension of eligibility for DEA benefits due to suspension of her program of education, was timely filed.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  Although there is an indication that the appellant returned to school in May 2007, the appellant stated that it was on a part time basis and that it wasn't until her son turned 14 in 2008 that childcare issues were no longer an impediment to her pursuing a full-time program of study.  See Appellant's April 2009 statement.  Further, the appellant has submitted medical evidence showing treatment for depression until 2008 and containing a physician's opinion that her depression prevented her from utilizing her DEA benefits in a timely manner.  Considering the totality of evidence, to include the appellant's family and financial burdens, as well as her mental health issues, the Board cannot affirmatively conclude that the conditions causing the appellant to suspend her program of study ceased to exist prior to January 2008 such that her December 2008 extension request cannot be considered to be timely filed.  38 C.F.R. § 21.1033(d);see 38 C.F.R. § 21.3041(g).  Accordingly, the Board finds that the appellant's December 2008 construed request to extend her period of eligibility was timely received pursuant to 38 C.F.R. § 21.1033(d).  


ORDER

A request for an extension of eligibility to DEA benefits due to suspension of an eligible program of education was timely filed; the appeal is granted to this extent only.


REMAND

Having determined that the appellant's request for an extension of her eligibility to receive DEA benefits was timely filed, it is necessary to remand the underlying issue of whether such as extension is warranted for adjudication by the AOJ in the first instance.  38 U.S.C.A. § 7104 (West 2014); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003) (finding that the Board is "primarily an appellate tribunal" and that consideration of additional evidence in the first instance denied appellants "one review on appeal to the Secretary" in violation of 38 U.S.C. § 7104(a)).  In this regard, the Board notes that although the RO in its August 2010 statement of the case indicated that it was unable to grant a delimiting date extension based on the information provided, it would appear that the RO considered only the appellant's treatment for depression and did not consider other purported factors beyond her control.  Further, the is no discussion of the appellant's age, to include a determination of whether her age would preclude extension of her eligibility period.  See 38 C.F.R. §§ 21.3040(d); 21.3041(g).  Accordingly, to avoid prejudice to the appellant, remand is warranted.

Accordingly, the case is REMANDED to the AOJ for the following action:

After undertaking any development deemed appropriate, the AOJ should adjudicate the issue of entitlement to an extension of the delimiting date beyond February 21, 2001, for eligibility to DEA benefits, giving specific consideration to all evidence and argument submitted and raised by the appellant.  The AOJ should address specifically whether (and if so, why) the appellant's age would preclude extension of her eligibility period.  If a benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


